COURT OF APPEALS
                             SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                                   NO. 2-07-153-CR

DWAYNE THOMAS SEERY                                               APPELLANT


                                           V.

THE STATE OF TEXAS                                                      STATE

                                        ----------

            FROM THE 371 ST DISTRICT COURT OF TARRANT COUNTY

                                        ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                        ----------

      We have considered the “Appellant’s Motion To Dismiss Appeal.” The

motion complies with rule 42.2(a) of the rules of appellate procedure. T EX. R.

A PP. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See T EX. R.

A PP. P. 42.2(a), 43.2(f).
                                                     PER CURIAM

PANEL D:       GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: March 6, 2008


      1
          See T EX. R. A PP. P. 47.4.